Citation Nr: 1818051	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-12 289	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty service from December 1985 to December 1989 and from August 1990 to July 1991.  She had additional service in the Reserves at various times. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran and her mother testified before a Veterans Law Judge at a videoconference hearing in March 2014.  A transcript of the hearing is of record. 

This case was previously before the Board in March 2015 when it was remanded for additional development.  


FINDINGS OF FACT

1.  In an October 2015 rating decision, service connection was awarded for asthma with an initial 30 percent evaluation assigned effective March 2, 2010. 

2.  The October 2015 award of service connection for asthma constitutes a full grant of the benefits sought on appeal.


CONCLUSION OF LAW

The criteria for dismissal of the appeal are met.  38 U.S.C. §§ 7104, 7105, 7108 (2012); 38 C.F.R. § 20.101 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 2015 decision, the Board remanded the claim for entitlement to service connection for asthma for additional development.  Subsequently, service connection for asthma was granted in an October 2015 rating decision with an initial 30 percent evaluation assigned effective March 2, 2010.  The only issue certified for appeal is entitlement to service connection for asthma and the award of service connection for asthma in October 2015 constitutes a full grant of the benefits sought on appeal by the Veteran.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M. C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


